Given, Judge,
concurring:
I agree with the final disposition of this case, but think that the contract in question was, in fact, made only for the benefit of the county court, for its use in the discharge of its duties in relation to the equalization of tax assessments in Cabell County.
The pertinent statutes, especially the several sections of Article 3 of Chapter 11 of the Code, as amended, clearly, I think, impose on the assessor the absolute and sole duty of making the initial assessment of all taxable property in his county, excepting, of course, such assessments as are required to be made by the board of public works. For that purpose the *388assessor is authorized to employ such assistants and deputy assessors as may be necessary to accomplish the work. In such circumstances, I believe no implied power or authority exists to enable him to enter into, or to have made for his benefit, for such purpose, any contract authorizing independent or unofficial help to do, or to assist in, the work required of his public office. To hold otherwise, in my view, would permit an official to evade his duties, at double expense to the taxpayers, by contracting for the performance of the very duties imposed on him by law.
There is, however, imposed on the county court the absolute duty of “equalizing the assessment made by the assessor”. Code, 11-3-24, as amended. No specific directions as to the manner of discharging such duties are found, the road to the accomplishing or performance of such duties seemingly being left open to be determined by that body. The importance of such duties is emphasized by the constitutional provision requiring that “taxation shall be equal and uniform throughout the State, and all property, both real and personal, shall be taxed in proportion to its value to be ascertained as directed by law.” It can hardly be contended that the three members of the county court would, without assistance from some source, be able to accomplish true equalization of the many thousands of assessments, including those from the smallest to large industrial and manufacturing plants, in a county such as Cabell, or indeed in any county, where a need existed or is demanded by circumstances such as presently exist in Cabell County, for an examination of all or a large part of the properties for the purpose of such equalization, within the time available for the performance of the work. This being true, it would seem clear that there exists, of necessity, implied authority for the execution of the contract.
While it is true that certain language contained in the contract is subject to an interpretation to the effect that it was made for the purposes relating to duties exclusively imposed on the assessor, a fair determina*389tion of the meaning is, I believe, that it was made for the purpose of truly equalizing assessments. Supporting such view are the facts that the county court alone entered into the contract with Cleminshaw; that the stated purpose of the contract was to “assist the County Court in appraising and making a revaluation of the real property”; that the contract required that representatives of Cleminshaw “be present at the meetings of the Board of Equalization and Review”; and that the county court would render assistance “in securing the aid and cooperation of the” assessor. It appears not significant that the assessor was to have access to, or the advantages of, the work reports of Cleminshaw. That, to me, was merely an effort to coordinate and simplify the duties common to the county court and the assessor. There were certainly imposed no duties or obligations on the assessor to forego his official and independent duties of making the initial assessments.